 
Exhibit 10.53
DIGITAL ANGEL CORPORATION




February 1, 2012


MEG Properties, LLC
Attention:  Joseph Grillo
New London, Connecticut


Dear Joe:


This letter outlines our agreement with regard to your role as a consultant to
Digital Angel Corporation (the “Company”).  The Company desires your continuing
involvement in a consulting capacity to oversee UK wind-down/divestiture and
contract performance issues with the Signature Industries business, as well as
advising on alternatives for wind-down or other strategic alternatives for the
Company.  You will deliver these services to the Company as an independent
contractor through your consulting company, MEG Properties, LLC.


In your capacity as consultant, you will report to the Chairman of the Company’s
Board of Directors.  The term of this agreement shall be 12 months from the date
set forth above.  This agreement may be (a) terminated by either party upon 90
days prior written notice, and (b) extended beyond the initial 12 month term
upon written agreement.


In consideration for your services, you will be paid a consulting fee in the
amount of $25,000 on a monthly basis.  The Company will also cover up to $25,000
of executive outplacement services for you via direct engagement of a service
provider of your choice.  In addition to the consulting fee, you will be
reimbursed for reasonable business expenses incurred in connection with the
delivery of the consulting services outlined above, all in accordance with
Company policies and practices.


It is understood and agreed that you will perform services as an independent
contractor, and as such you and the Company are not and will not be partners or
joint venturers and the Company will not otherwise owe you a fiduciary
duty.  You agree not to knowingly do anything that will alter your status as an
independent contractor, the Company having relied on this status in entering
into this agreement with you.  You will complete an IRS Form W-9 or such other
tax forms as may be required by the Company as evidence of your independent
contractor status.  You are not and will not be deemed to be an employee of the
Company; you will be responsible for your own workers’ compensation coverage,
disability, social security, federal and state unemployment insurance, and all
federal, state, and local taxes incurred during this engagement as applicable;
you agree that you will file and pay your taxes as required by law.


 
 

--------------------------------------------------------------------------------

 
 
As an independent contractor, you acknowledge and agree that you will not be
entitled to any benefits from the Company.  Notwithstanding the foregoing, the
Company acknowledges that you receive health insurance benefits through the
Company’s former affiliated entity, Destron Fearing Corporation, under the
Consolidated Omnibus Budget Reconciliation Act (COBRA).  The Company agrees that
it will reimburse to you 100% of your medical insurance premiums for such
continued COBRA coverage during the term of this agreement.


You agree to indemnify, defend and hold the Company harmless from any liability
for, or assessment of, any claims or penalties with respect to taxes, labor or
employment requirements, including any liability for, or assessment of, taxes
imposed on the Company by the relevant taxing authorities with respect to any
compensation paid to you under the terms of this agreement.


In the course of this engagement, we may provide you with information that is
either non-public or proprietary in nature about the Company and its
affiliates.  You agree to treat this information (which may include but not be
limited to information regarding the Company and its products, technologies,
customers, development initiatives, or any other information that would
customarily be treated as trade secrets) as confidential and proprietary in
nature and to use this information only in furtherance of your representation of
the Company pursuant to this agreement.  You agree that you will abide and be
bound by the terms of the Company’s Code of Conduct and Corporate Ethics Policy
Statement, a copy of which has been provided to you.


We appreciate your service to the Company and we look forward to your continuing
contributions as a consultant to the Company.


If this letter reflects your understanding of the terms discussed, please
indicate so below.


Sincerely,




Daniel Penni
Chairman of the Board of Directors




AGREED AND ACCEPTED:
 
 
/s/ Joseph Grillo
 
 
 
 
Joseph Grillo
        MEG Properties, LLC        